                                                       THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                                WESTERN DISTRICT OF WASHINGTON
 8                                        AT SEATTLE

 9    ROLAND MA,                                           CASE NO. C19-0399-JCC
10                            Plaintiff,                   MINUTE ORDER
11            v.

12    DEPARTMENT OF EDUCATION and
      UNIVERSITY OF SOUTHERN CALIFORNIA,
13
                              Defendants.
14

15
            The following Minute Order is made by direction of the Court, the Honorable John C.
16
     Coughenour, United States District Judge:
17
            This matter comes before the Court on Plaintiff’s motion to seal (Dkt. No. 45). Plaintiff
18
     asks the Court to “seal all information that is associated with Plaintiff’s application to proceed in
19
     forma pauperis, such as financial records.” (Id.) It is entirely unclear to the Court which
20
     documents in the record Plaintiff believes should be sealed. Nor has Plaintiff articulated a
21
     sufficient basis to seal such records. The motion is DENIED.
22
            DATED this 6th day of May 2019.
23
                                                             William M. McCool
24
                                                             Clerk of Court
25
                                                             s/Tomas Hernandez
26                                                           Deputy Clerk


     MINUTE ORDER
     C19-0399-JCC
     PAGE - 1
